Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 10/24/2019.
Claims 1-50 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 25-27, and 49 are rejected under 35 U.S.C. 103 unpatentable over Ji et al. (US 2011/0194483) in view of Dalsgaard et al. (US 2012/0082088).

Regarding claim 1, Ji discloses a method for wireless communication by a first access node [¶¶ 57-77; method for broadcast control channel setup by RN 110], comprising: 
receiving, from a second access node, configuration signaling [¶ 57; receive relay configuration messaging from target eNB 130/second access node] indicating a shared random access channel resource and a backhaul random access channel preamble format [¶ 62; the relay configuration messaging includes index information relating to a set of candidate resource allocations for one or more relay backhaul control channels and indices respectively associated with candidate resource allocations in the set];
transmitting, to the second access node, a backhaul random access message in accordance with the backhaul random access channel preamble format within the shared random access channel resource [¶ 71; an allocation of access subframes and backhaul subframes corresponding to a relay node such that an assigned RACH occasion associated with the relay node occurs on an UL backhaul subframe]; and 
establishing a backhaul link with the second access node based at least in part on the backhaul random access message [¶¶ 57, 68; establish connection with target eNB 130 at least in part by configuring one or more relay backhaul control channels (e.g., R-PDCCH, etc.) based on the relay configuration messaging].
Ji disclose all aspects of claim invention set forth above, but does not clearly disclose transmitting, to the second access node, a backhaul random access message in accordance with the backhaul random access channel preamble format within the shared random access channel resource.
However, Dalsgaard discloses the backhaul random access channel preamble format differing from an access random access channel preamble format [Fig. 6, ¶ 55; where A RN-RACH-config message 120a that includes the relay node dedicated RA preambles may be received by the relay node 111 (which is backhaul random access channel preamble format) differing from RACH-config message 120b may include the preambles that may be used by the UE 100b (which is an access random access channel preamble format)]; 
transmitting, to the second access node, a backhaul random access message in accordance with the backhaul random access channel preamble format within the shared random access channel resource [Fig. 10, ¶ 59; At 142, the relay node 111 accesses the donor cell 101 using the assigned and dedicated random access preamble/(backhaul random access message) in accordance with non-contention based RA].  
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “the backhaul random access channel preamble format differing from an access random access channel preamble format; transmitting, to the second access node, a backhaul random access message in accordance with the backhaul random access channel preamble format within the shared random access channel resource" as taught by Dalsgaard in the system of Ji, so that it would to facilitate a donor cell distinguishing between a relay node and a UE attempting to connect to the donor cell [see Dalsgaard; ¶ 5].

Regarding claim 2, the combined system of Ji and Dalsgaard discloses the method of claim 1. 
Ji further discloses wherein receiving the configuration signaling further comprises: 
receiving the configuration signaling indicating a plurality of different backhaul random access channel occasions within the shared random access channel resource [¶¶ 60, 71; target eNB 130 direct the amount of resources to be associated with the one or more relay backhaul control channels can be determined as a function of a number of relay nodes, wherein the configuring an allocation of access subframes and backhaul subframes corresponding to a relay node such that an assigned RACH occasion associated with the relay node occurs on an UL backhaul subframe corresponding to the relay node].

Regarding claim 3, the combined system of Ji and Dalsgaard discloses the method of claim 2. 
Ji further discloses further comprising: 
selecting a first backhaul random access channel occasion from the plurality of different backhaul random access channel occasions, wherein the backhaul random access message is transmitted within the first backhaul random access channel occasion [¶ 60; select a candidate resource allocation to be utilized by RN 110 for the one or more relay backhaul control channels and an index corresponding to the candidate resource allocation to be utilized by RN 110].

Regarding claims 25, 26, and 27, the claims recite an  apparatus for wireless communication by a first access node, comprising: a processor; memory coupled with the processor [see Ji, Fig. 7, Relay node 110 comprising  QOS preservation module 116 and candidate target eNB list 722] to perform the functions of the method recited as in claims 1, 2, 3, respectively; therefore, claims 25, 26, and 27 are rejected along the same rationale that rejected in claims 1, 2, 3, respectively.

Regarding claim 49, the claim recites an apparatus for wireless communication by a first access node, comprising: means for transmitting and means for monitoring [see Ji, Fig. 7, Relay node 110 comprising  QOS preservation module 116 and candidate target eNB list 722] to perform the functions of the method recited as in claim 1; therefore, claim 49 is rejected along the same rationale that rejected in claim 1.

Claims 5 and 29 are rejected under 35 U.S.C. 103 unpatentable over Ji et al. (US 2011/0194483) in view of Dalsgaard et al. (US 2012/0082088), and further in view of Zhao et al. (US 2015/0382349).

Regarding claim 5, the combined system of Ji and Dalsgaard discloses the method of claim 2, but does not explicitly disclose wherein receiving the configuration signaling further comprises:
 receiving the configuration signaling indicating a prohibited backhaul random access channel occasion of the plurality of different backhaul random access channel occasions.
However, Zhao discloses wherein receiving the configuration signaling further comprises:
 receiving the configuration signaling indicating a prohibited backhaul random access channel occasion of the plurality of different backhaul random access channel occasions [¶¶ 5, 64-65; random access procedure is typically controlled on the basis of time windows defining a maximum size between two messages of the random access procedure; such time windows are referred to as Ra-responseWindowSize and mac-ContentionResolutionTimer].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein receiving the configuration signaling further comprises: receiving the configuration signaling indicating a prohibited backhaul random access channel occasion of the plurality of different backhaul random access channel occasions" as taught by Zhao in the combined system of Ji and [see Zhao; ¶ 7].

Regarding claim 29, the claim recites the apparatus of claim 26 to perform the functions of the method recited as in claim 5; therefore, claim 29 is rejected along the same rationale that rejected in claim 5.

Claims 6 and 30 are rejected under 35 U.S.C. 103 unpatentable over Ji et al. (US 2011/0194483) in view of Dalsgaard et al. (US 2012/0082088), and further in view of Novlan et al. (US 2018/0092139).

Regarding claim 6, the combined system of Ji and Dalsgaard discloses the method of claim 1, but does not explicitly disclose wherein the shared random access channel resource is a time and frequency resource useable for both access and backhaul communications.
However, Novlan discloses wherein the shared random access channel resource is a time and frequency resource useable for both access and backhaul communications [¶ 45; physical IDs (e.g., of the rTPs) conveyed by the sync signal transmissions for the access links can be reused for the backhaul links, wherein time/frequency/space resource (e.g., symbol or PRB (physical resource block) or beam index) of the SS transmission is mapped to a unique rTP ID].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the shared random access channel resource is a time and frequency resource useable for both access and backhaul communications " as taught by Novlan in the combined system of Ji and Dalsgaard, so that it would to provides better speeds and coverage than the existing 4G network, targeting much higher throughput with low latency and utilizing higher carrier frequencies (e.g., higher than 6 gigahertz (Ghz)) and wider bandwidths [see Novlan; ¶ 4].

Regarding claim 30, the claim recites the apparatus of claim 25 to perform the functions of the method recited as in claim 6; therefore, claim 30 is rejected along the same rationale that rejected in claim 6.

Claims 7-8 and 31-32 are rejected under 35 U.S.C. 103 unpatentable over Ji et al. (US 2011/0194483) in view of Dalsgaard et al. (US 2012/0082088), and further in view of Jung et al. (US 2018/0324623).

Regarding claim 7, the combined system of Ji and Dalsgaard discloses the method of claim 1, but does not explicitly disclose wherein receiving the configuration signaling further comprises: receiving the configuration signaling indicating a number of symbols in the backhaul random access channel preamble format, the number of symbols being fewer than a number of symbols in the access random access channel preamble format.
However, Jung discloses wherein receiving the configuration signaling further comprises: receiving the configuration signaling indicating a number of symbols in the backhaul random access channel preamble format, the number of symbols being fewer than a number of symbols in the access random access channel preamble format [¶ 44; one or more RACH preamble formats can be indicated, each preamble format have a different number of RACH preambles and/or a different number of RACH OFDM/SC-FDMA symbols per RACH preamble, may need to be semi-statically configured].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein receiving the configuration signaling further comprises: receiving the configuration signaling indicating a number of symbols in the backhaul random access channel preamble format, the number of symbols being fewer than a number of symbols in the access random access channel preamble format” as taught by Jung in the combined system of Ji and Dalsgaard, so that it would to provide a User Equipment (UE) with SS block timing information, such as an index of a given SS block of the SS burst set, and/or SS burst set timing information, such as an index of the SS burst set [see Jung; ¶ 3].

Regarding claim 8, the combined system of Ji and Dalsgaard discloses the method of claim 1, but does not explicitly disclose wherein receiving the configuration signaling further comprises: receiving the configuration signaling indicating a number of symbols in the backhaul random access channel preamble format, the number of symbols being the same as a number of symbols in  the access random access channel preamble format.
However, Jung discloses wherein receiving the configuration signaling further comprises: receiving the configuration signaling indicating a number of symbols in the backhaul random access channel preamble format, the number of symbols being the same as a number of symbols in  the access random access channel preamble format [¶ 44; one or more RACH preamble formats can be indicated, each preamble format have a different number of RACH preambles and/or a different number of RACH OFDM/SC-FDMA symbols per RACH preamble, may need to be semi-statically configured].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein receiving the configuration signaling further comprises: receiving the configuration signaling indicating a number of symbols in the backhaul random access channel preamble format, the number of symbols being the same as a number of symbols in  the access random access channel preamble format” as taught by Jung in the combined system of Ji and Dalsgaard, so that it would to provide a User Equipment (UE) with SS block timing information, such as an index of a given SS block of the SS burst set, and/or SS burst set timing information, such as an index of the SS burst set [see Jung; ¶ 3].

Regarding claims 31-32, the claims recite the apparatus of claim 25 to perform the functions of the method recited as in claims 7-8, respectively; therefore, claims 31-32 are rejected along the same rationale that rejected in claims 7-8, respectively.

Claims 10 and 34 are rejected under 35 U.S.C. 103 unpatentable over Ji et al. (US 2011/0194483) in view of Dalsgaard et al. (US 2012/0082088), and further in view of Kim (US 2017/0048775).

Regarding claim 10, the combined system of Ji and Dalsgaard discloses the method of claim 1, but does not explicitly disclose wherein transmitting the backhaul random access message further comprises: transmitting, via a plurality of antennas, the backhaul random access message as a beamformed transmission.
However, Kim discloses wherein transmitting the backhaul random access message further comprises:
transmitting, via a plurality of antennas, the backhaul random access message as a beamformed transmission [Fig. 1, ¶ 60; the wireless backhaul may be implemented based on mobile communication radio access technology using beamforming antennas or based on wireless LAN technology using beamforming antennas].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein transmitting the backhaul random access message further comprises: transmitting, via a plurality of antennas, the backhaul random access message as a beamformed transmission” as taught by Kim in the combined system of Ji and Dalsgaard, so that it would to reduce communication capacity but require easy installation of multiple RBNs regardless of position [see Kim; ¶ 8].

Regarding claim 34, the claim recites the apparatus of claim 25 to perform the functions of the method recited as in claim 10; therefore, claim 34 is rejected along the same rationale that rejected in claim 10.

Claims 11 and 35 are rejected under 35 U.S.C. 103 unpatentable over Ji et al. (US 2011/0194483) in view of Dalsgaard et al. (US 2012/0082088), and further in view of Pan et al. (US 2020/0100298).

Regarding claim 10, the combined system of Ji and Dalsgaard discloses the method of claim 1, but does not explicitly disclose wherein the first access node is a mobile termination unit of an integrated access/backhaul (IAB).
However, Pan discloses wherein the first access node is a mobile termination unit of an integrated access/backhaul (IAB) [Fig. 1A-1D, ¶¶ 79, 81-82; Integrated Access and Backhaul (IAB) systems may comprise one or more IAB parent nodes, one or more IAB child nodes, one or more access WTRUs, etc].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the first access node is a mobile termination unit of an integrated access/backhaul (IAB)” as taught by Pan in the combined system of Ji and Dalsgaard, so that it would to generate a beam formed signal may compensate the severe path loss, e.g., by providing significant beam forming gain [see Pan; ¶ 3].

Regarding claim 35, the claim recites the apparatus of claim 25 to perform the functions of the method recited as in claim 11; therefore, claim 35 is rejected along the same rationale that rejected in claim 11.

Claims 12, 36, and 50 are rejected under 35 U.S.C. 103 unpatentable over Dalsgaard et al. (US 2012/0082088) in view of Abedini et al. (US 2019/0014500).

Regarding claim 12, Dalsgaard discloses method for wireless communication by a first access node, comprising:
transmitting, to a second access node, first configuration signaling indicating a shared random access channel resource and a backhaul random access channel preamble format [Fig. 6, ¶ 55; transmitting A RN-RACH-config message 120a to the relay node 111, that includes the relay node dedicated RA preambles having format in Fig. 7 and these preambles are shared with dedicated for relay nodes and the set of RA preambles for UEs];
transmitting, to a user equipment, second configuration signaling indicating the shared random access channel resource and an access random access channel preamble format [Fig. 6, ¶ 55; transmitting RACH-config message 120b to UE 100b, may include the preambles available for use by UEs having format in Fig. 7 and these preambles are shared with dedicated for relay nodes and the set of RA preambles for UEs (e.g. compete for resources with the relay node 111)], the backhaul random access channel preamble format differing from the access random access channel preamble format [Fig. 6, ¶ 55; where A RN-RACH-config message 120a that includes the relay node dedicated RA preambles may be received by the relay node 111 (which is backhaul random access channel preamble format) differing from RACH-config message 120b may include the preambles that may be used by the UE 100b (which is an access random access channel preamble format)].
Dalsgaard disclose all aspects of claim invention set forth above, but does not clearly disclose monitoring the shared random access channel resource for at least one of a first random access message in accordance with the backhaul random access channel preamble format or a second random access message in accordance with the access random access channel preamble format.
However, Abedini discloses
monitoring the shared random access channel resource for at least one of a first random access message in accordance with the backhaul random access channel preamble format or a second random access message in accordance with the access random access channel preamble format [Fig. 12, ¶ 140; at block 1210, identify a first set of common resources for use in at least one of access communications or backhaul communications, wherein the first set of common resources is allocated for common use by the wireless nodes of the wireless backhaul communications network (including RACH preamble, ¶ 78)].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “monitoring the shared random access channel resource for at least one of a first random access message in accordance with the backhaul random access channel preamble format or a second random access message in accordance with the access random access channel preamble format” as taught by Abedini in the system of Dalsgaard, so that it would to provide for allocating a set of resources for common use among the nodes of a wireless backhaul network [see Abedini; ¶ 6].

Regarding claim 36, the claim recites an apparatus for wireless communication by a first access node, comprising: a processor; memory coupled with the processor [see Dalsgaard, Fig. 11, apparatus 200 comprising processor 205, a memory device 210] to perform the functions of the method recited as in claim 12; therefore, claim 36 is rejected along the same rationale that rejected in claim 12.

Regarding claim 50, the claim recites an apparatus for wireless communication by a first access node, comprising: means for transmitting and monitoring [see Dalsgaard, Fig. 11, 

Claims 13, 19-20, 37, and 43-44 are rejected under 35 U.S.C. 103 unpatentable over Dalsgaard et al. (US 2012/0082088) in view of Abedini et al. (US 2019/0014500), and further in view of Ji et al. (US 2011/0194483).

Regarding claim 13, the combined system of Dalsgaard and Abedini discloses the method of claim 12.
Dalsgaard further discloses establishing a backhaul link with the second access node based at least in part on the first random access message [¶¶ 48, 59, 101; donor cell 101 may establish a backhaul link 112 with the relay node 111 based on the resources by which the access message was received].
The combined system of Dalsgaard and Abedini does not explicitly disclose wherein monitoring the shared random access channel resource further comprises: receiving, from the second access node, the first random access message in accordance with the backhaul random access channel preamble format within the shared random access channel resource.
However, Ji discloses wherein monitoring the shared random access channel resource further comprises:
receiving, from the second access node, the first random access message [¶ 57; receive relay configuration messaging from target eNB 130/second access node] in accordance with the backhaul random access channel preamble format within the shared random access channel resource [¶ 62; the relay configuration messaging includes index information relating to a set of candidate resource allocations for one or more relay backhaul control channels and indices respectively associated with candidate resource allocations in the set]; and
establishing a backhaul link with the second access node based at least in part on the first random access message [¶¶ 57, 68; establish connection with target eNB 130 at least in part by configuring one or more relay backhaul control channels (e.g., R-PDCCH, etc.) based on the relay configuration messaging].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein monitoring the shared random access channel resource further comprises: receiving, from the second access node, the first random access message in accordance with the backhaul random access channel preamble format within the shared random access channel resource” as taught by Ji in the combined system of Dalsgaard and Abedini, so that it would to implement techniques for managing mobility of a relay node throughout a wireless communication system with minimal impact on associated users [see Ji; ¶ 8].

Regarding claim 19, the combined system of Dalsgaard and Abedini discloses the method of claim 12, but does not explicitly disclose wherein transmitting the first configuration 2 signaling further comprises: transmitting the first configuration signaling indicating a plurality of different backhaul random access channel occasions within the shared random access channel resource.
However, Ji discloses wherein transmitting the first configuration 2 signaling further comprises: transmitting the first configuration signaling indicating a plurality of different backhaul random access channel occasions within the shared random access channel resource [¶¶ 60, 71; target eNB 130 direct the amount of resources to be associated with the one or more relay backhaul control channels can be determined as a function of a number of relay nodes, wherein the configuring an allocation of access subframes and backhaul subframes corresponding to a relay node such that an assigned RACH occasion associated with the relay node occurs on an UL backhaul subframe corresponding to the relay node].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein transmitting the first configuration 2 signaling further comprises: transmitting the first configuration signaling indicating a plurality of different backhaul random access channel occasions within the shared random access channel resource” as taught by Ji in the combined system of Dalsgaard and Abedini, so that it would to implement techniques for managing mobility of a relay node throughout a wireless communication system with minimal impact on associated users [see Ji; ¶ 8].

Regarding claim 20, the combined system of Dalsgaard, Abedini, and Ji discloses the method of claim 19.
Ji further discloses wherein monitoring the shared random access channel resource further comprises: 
receiving, from the first access node, the first random access message in accordance with the backhaul random access channel preamble format within a first backhaul random access channel occasion of the plurality of different backhaul random access channel occasions [Fig. 10, ¶ 59; At 142, the relay node 111 accesses the donor cell 101 using the assigned and dedicated random access preamble/(backhaul random access message) in accordance with non-contention based RA; that an assigned RACH occasion associated with the relay node occurs on an UL backhaul subframe corresponding to the relay node, ¶ 71]; and 
identifying information based at least in part on the first backhaul random access channel occasion [¶ 60; identify at least one candidate resource allocation and indices respectively associated with the at least one candidate resource allocation, select a candidate resource allocation to be utilized by RN 110 for the one or more relay backhaul control channels and an index corresponding to the candidate resource allocation to be utilized by RN 110; wherein the allocation of access subframes and backhaul subframes corresponding to a relay node such that an assigned RACH occasion associated with the relay node occurs on an UL backhaul subframe corresponding to the relay node].

Regarding claims 37, 43, and 44, the claims recite the apparatus of claim 36 to perform the functions of the method recited as in claims 13, 19, and 20, respectively; therefore, claims 37, 43, and 44 are rejected along the same rationale that rejected in claims 13, 19, and 20, respectively.

Claims 14 and 38 are rejected under 35 U.S.C. 103 unpatentable over Dalsgaard et al. (US 2012/0082088) in view of Abedini et al. (US 2019/0014500), and further in view of YANG et al. (US 2015/0365157).

Regarding claim 14, the combined system of Dalsgaard and Abedini discloses the method of claim 12. 
Dalsgaard further discloses establishing an access link with the user equipment based at least in part on the second random access message [¶¶ 48, 55, 101, 108; donor cell 101 may establish a direct links to UEs based on the resources by which the access message was received].
The combined system of Dalsgaard and Abedini does not explicitly disclose wherein monitoring the shared random access channel resource further comprises:
receiving, from the user equipment, the second random access message in accordance with the access random access channel preamble format within the shared random access channel resource.
However, YANG discloses
wherein monitoring the shared random access channel resource further comprises:
receiving, from the user equipment, the second random access message in accordance with the access random access channel preamble format within the shared random access channel resource [Fig. 7, ¶ 72; receiving at a first antenna a PRACH transmission transmitted by the user equipment (S730) that is detecting the selected PRACH preamble in the received PRACH transmission transmitted by the user equipment (S740)].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein monitoring the shared random access channel resource further comprises: receiving, from the second access node, the first random access message in accordance with the backhaul random access channel preamble format within the shared random access channel resource” as taught by YANG in the combined system of Dalsgaard and Abedini, so that it would to implement techniques for [see YANG; ¶ 8].

Regarding claim 38, the claim recites the apparatus of claim 36 to perform the functions of the method recited as in claim 14; therefore, claim 38 is rejected along the same rationale that rejected in claim 14.

Claims 16-17, and 40-41  are rejected under 35 U.S.C. 103 unpatentable over Dalsgaard et al. (US 2012/0082088) in view of Abedini et al. (US 2019/0014500), and further in view of Jung et al. (US 2018/0324623).

Regarding claim 16, the combined system of Dalsgaard and Abedini discloses the method of claim 12, but does not explicitly disclose wherein transmitting the first configuration signaling further comprises: transmitting the first configuration signaling indicating a number of symbols in the backhaul random access channel preamble format, the number of symbols being fewer than a number of symbols in the access random access channel preamble format.
However, Jung discloses wherein transmitting the first configuration signaling further comprises: transmitting the first configuration signaling indicating a number of symbols in the backhaul random access channel preamble format, the number of symbols being fewer than a number of symbols in the access random access channel preamble format [¶ 44; one or more RACH preamble formats can be indicated, each preamble format have a different number of RACH preambles and/or a different number of RACH OFDM/SC-FDMA symbols per RACH preamble, may need to be semi-statically configured].
wherein transmitting the first configuration signaling further comprises: transmitting the first configuration signaling indicating a number of symbols in the backhaul random access channel preamble format, the number of symbols being fewer than a number of symbols in the access random access channel preamble format” as taught by Jung in the combined system of Dalsgaard and Abedini, so that it would to provide a User Equipment (UE) with SS block timing information, such as an index of a given SS block of the SS burst set, and/or SS burst set timing information, such as an index of the SS burst set [see Jung; ¶ 3].

Regarding claim 17, the combined system of Dalsgaard and Abedini discloses the method of claim 12, but does not explicitly disclose wherein transmitting the first configuration signaling further comprises: transmitting the first configuration signaling indicating a number of symbols in the backhaul random access channel preamble format, the number of symbols being the same as a number of symbols in the access random access channel preamble format.
However, Jung discloses wherein transmitting the first configuration signaling further comprises: transmitting the first configuration signaling indicating a number of symbols in the backhaul random access channel preamble format, the number of symbols being the same as a number of symbols in the access random access channel preamble format [¶ 44; one or more RACH preamble formats can be indicated, each preamble format have a different number of RACH preambles and/or a different number of RACH OFDM/SC-FDMA symbols per RACH preamble, may need to be semi-statically configured].
wherein transmitting the first configuration signaling further comprises: transmitting the first configuration signaling indicating a number of symbols in the backhaul random access channel preamble format, the number of symbols being the same as a number of symbols in the access random access channel preamble format” as taught by Jung in the combined system of Dalsgaard and Abedini, so that it would to provide a User Equipment (UE) with SS block timing information, such as an index of a given SS block of the SS burst set, and/or SS burst set timing information, such as an index of the SS burst set [see Jung; ¶ 3].

Regarding claims 40-41, the claims recite the apparatus of claim 36 to perform the functions of the method recited as in claims 16-17, respectively; therefore, claims 40-41 are rejected along the same rationale that rejected in claims 16-17, respectively.

Claims 22 and 46 are rejected under 35 U.S.C. 103 unpatentable over Dalsgaard et al. (US 2012/0082088) in view of Abedini et al. (US 2019/0014500), and further in view of Ji et al. (US 2011/0194483), and further in view of Zhao et al. (US 2015/0382349).

Regarding claim 22, the combined system of Dalsgaard, Abedini, and Ji discloses the method of claim 19, but does not explicitly disclose wherein transmitting the first configuration signaling further comprises: 
transmitting the first configuration signaling indicating a prohibited backhaul random access channel occasion of the plurality of different backhaul random access channel occasions.
However, Zhao discloseswherein transmitting the first configuration signaling further comprises: 
transmitting the first configuration signaling indicating a prohibited backhaul random access channel occasion of the plurality of different backhaul random access channel occasions [¶¶ 5, 64-65; random access procedure is typically controlled on the basis of time windows defining a maximum size between two messages of the random access procedure; such time windows are referred to as Ra-responseWindowSize and mac-ContentionResolutionTimer].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein transmitting the first configuration signaling further comprises: transmitting the first configuration signaling indicating a prohibited backhaul random access channel occasion of the plurality of different backhaul random access channel occasions” as taught by Zhao in the combined system of Dalsgaard, Abedini, and Ji, so that it would to efficiently controlling access to a cell of a mobile network [see Zhao; ¶ 7].

Regarding claim 46, the claim recites the apparatus of claim 36 to perform the functions of the method recited as in claim 22; therefore, claim 46 is rejected along the same rationale that rejected in claim 22.

Claims 23 and 47  are rejected under 35 U.S.C. 103 unpatentable over Dalsgaard et al. (US 2012/0082088) in view of Abedini et al. (US 2019/0014500), and further in view of Novlan et al. (US 2018/0092139).

Regarding claim 23, the combined system of Dalsgaard and Abedini discloses the method of claim 12, but does not explicitly disclose wherein the shared random access channel resource is a time and frequency resource useable for both access and backhaul communications.
However, Novlan discloses wherein the shared random access channel resource is a time and frequency resource useable for both access and backhaul communications [¶ 45; physical IDs (e.g., of the rTPs) conveyed by the sync signal transmissions for the access links can be reused for the backhaul links, wherein time/frequency/space resource (e.g., symbol or PRB (physical resource block) or beam index) of the SS transmission is mapped to a unique rTP ID].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the shared random access channel resource is a time and frequency resource useable for both access and backhaul communications” as taught by Novlan in the combined system of Dalsgaard and Abedini, so that it would to provides better speeds and coverage than the existing 4G network, targeting much higher throughput with low latency and utilizing higher carrier frequencies (e.g., higher than 6 gigahertz (Ghz)) and wider bandwidths [see Novlan; ¶ 4].

Regarding claim 47, the claim recites the apparatus of claim 36 to perform the functions of the method recited as in claim 23; therefore, claim 47 is rejected along the same rationale that rejected in claim 23.

Claims 24 and 48 are rejected under 35 U.S.C. 103 unpatentable over Dalsgaard et al. (US 2012/0082088) in view of Abedini et al. (US 2019/0014500), and further in view of Pan et al. (US 2020/0100298).

Regarding claim 24, the combined system of Dalsgaard and Abedini discloses the method of claim 12, but does not explicitly disclose wherein the first access node is a distributed unit or a central unit of an integrated access/backhaul (IAB).
However, Pan discloses wherein the first access node is a mobile termination unit of an integrated access/backhaul (IAB) [Fig. 1A-1D, ¶¶ 79, 81-82; Integrated Access and Backhaul (IAB) systems may comprise one or more IAB parent nodes, one or more IAB child nodes, one or more access WTRUs, etc].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the first access node is a mobile termination unit of an integrated access/backhaul (IAB)” as taught by Pan in the combined system of Dalsgaard and Abedini, so that it would to generate a beam formed signal may compensate the severe path loss, e.g., by providing significant beam forming gain [see Pan; ¶ 3].

Regarding claim 48, the claim recites the apparatus of claim 36 to perform the functions of the method recited as in claim 24; therefore, claim 48 is rejected along the same rationale that rejected in claim 24.

Allowable Subject Matter
Claims 4, 9, 15, 18, 21, 28, 33, 39, 42, 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469